Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest executing start-up of a computing system, in response to mounting an external storage medium on the computing system, creating and encrypting a key file and storing the encrypted file key on the external storage medium, storing a key in the storage area of the computing system, which is utilized to decrypt the encrypted file key, loading the encrypted file key from the external storage medium into the computing system, decrypting the file key using the key stored in the storage area of the computing system, and only executing said start-up of the computing system upon the external file key ID matching the ID of a key file copy or upon the stored key being validated to decrypt the encrypted external storage file key, in the specific manner and combinations recited in claims 18 and 22-31.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat Wong et al (US 9,239,802), which teaches mounting a USB dongle to a computing device during a boot-up process and only enabling I/O operations upon a decryption key being present during boot-up;
(ii) 	US Pat Van Hoof (US 8,868,898), which discloses implementing secure booting of a computing system upon determining that a USB flash drive connected to the computing 
(iii) 	NPL document "How to Use a USB key to Unlock a BitLocker-Encrypted PC" – Chris Hoffman, How-To Geek, 07/19/2016; and
(iv) 	NPL document "BitLocker Drive Encryption Security Policy" – BitLocker Security Policy, 08/31/2011.
After thorough review of related prior art, the application has been deemed allowable because of the limitations of executing start-up of a computing system, in response to mounting an external storage medium on the computing system, creating and encrypting a key file and storing the encrypted file key on the external storage medium, storing a key in the storage area of the computing system, which is utilized to decrypt the encrypted file key, loading the encrypted file key from the external storage medium into the computing system, decrypting the file key using the key stored in the storage area of the computing system, and only executing said start-up of the computing system upon the external file key ID matching the ID of a key file copy or upon the stored key being validated to decrypt the encrypted external storage file key, recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, none of the cited prior art taught the specified limitation or provided language for the specified limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20210501